1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                       ***

6
      HENRY L. BYRD,
7
                           Plaintiff,
8                                                          2:18-CV-1952-GMN- CWH
      vs.                                                  ORDER
9     MARS RETAIL GROUP, LLC,
10                          Defendant.

11

12          Before the court is the Stipulation and Order to Reschedule Early Neutral Evaluation Session (ECF
13   NO. 20).
14          Accordingly,
15          IT IS HEREBY ORDERED that a telephonic in chambers hearing on the Stipulation and Order to
16   Reschedule Early Neutral Evaluation Session (ECF NO. 20) is scheduled for 1:30 PM, February 8, 2019.
17          The call-in telephone number is (888)273-3658, access code: 3912597. The call must be made five
18   minutes prior to the hearing time. The court will join the call and convene the proceedings. The call must
19   be made on a land line. The use of a cell phone or speaker phone during the proceedings is prohibited.
20

21

22          DATED this 6th day of February, 2019.
                                                                 _________________________
23
                                                                 CAM FERENBACH
24
                                                                 UNITED STATES MAGISTRATE JUDGE

25
